NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                           No. 21-2344
                   _____________________________

In re: PAZZO PAZZO INC; and BERLEY ASSOCIATES LTD., Debtors

                 SPEEDWELL VENTURES LLC;

                                 v.

     BERLEY ASSOCIATES LTD, and PAZZO PAZZO INC;,
                                    Appellants
                         v.

                  62-74 SPEEDWELL AVE. LLC

                                 v.

               STEWART TITLE GUARANTY CO.
                     ______________

          On Appeal from the United States District Court
                   for the District of New Jersey
                     (D.C. No. 2:18-cv-15361)
              District Judge: Honorable Esther Salas
                          ______________

         Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                       September 22, 2022
                        ______________

    Before: AMBRO, RESTREPO and FUENTES, Circuit Judges

                    (Filed: December 15, 2022)
                         ______________
                                        OPINION *
                                     ______________

RESTREPO, Circuit Judge

       Appellants Pazzo Pazzo, Inc. (“Pazzo”) and Berley Associates, Ltd. (“Berley”)

(collectively “Debtors”) appeal the District Court’s order affirming the Bankruptcy Court’s

judgment for Appellees Speedwell Ventures, L.L.C. (“Speedwell”) and 62-74 Speedwell

Ave. LLC (“62-74 Speedwell”). The Bankruptcy Court ruled Pazzo’s lease and Berley’s

option to repurchase the Property were validly terminated, and the termination of the option

was not a “transfer” under the Bankruptcy Code. Because we agree with these rulings, we

will affirm the District Court.

I.     Facts and Procedural History

       Berley owned a parcel of land and building in New Jersey known as 62-74

Speedwell Avenue (the “Property”). Berley leased the Property to Pazzo, who operated a

restaurant on the Property for over twenty years. Following financial difficulties, Berley

filed for Chapter 11 bankruptcy in 2012, resulting in a confirmed plan reorganization.

       Berley’s reorganization plan called for a sale of the Property to a secured creditor,

who ultimately assigned its rights to Speedwell. The plan provided that Pazzo sign a new

ten-year lease, which granted Berley the option to repurchase the Property. The option

rights had to be exercised before the end of the ten-year lease or thirty days after

termination of the lease and Pazzo’s tenancy, whichever occurred first. The lease stipulated



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
that Speedwell could terminate the lease “not less than ten (10) days” after it gave Debtors

a termination notice. After the ten days had passed, Speedwell could serve Debtors an

option notice, demanding that Debtors exercise their option rights within the next thirty

days.

        From April 2017 to August 2017, Speedwell issued four notices to Debtors: the

April notice warning of the possible termination of the lease and service of the option

notice; the June 9 notice serving as both the termination notice for “abandonment, vacation,

or desertion,” and the option notice demanding Debtors exercise their right to repurchase

within thirty days; and the August 1 and 16, 2017 notices informing Debtors their option

rights had lapsed and that Speedwell was filing to discharge the option in the County

Clerk’s office. Debtors met each of these notices with “radio silence.”1 On August 18,

2017, Speedwell filed the discharge, and sold the Property to 62-74 Speedwell on February

16, 2018.

        On February 23 and 28, 2018, Debtors filed Chapter 11 petitions and listed both the

lease and option to repurchase the Property in their asset schedules. Following a bench

trial, the Bankruptcy Court ruled the lease had been terminated for abandonment and

vacation on or before June 9, 2017, and the option to repurchase was terminated as of

August 1, 2017. The Court also found the termination of the lease and option were not

“transfers” under § 548(a)(1)(B) of the Bankruptcy Code and therefore could not be


1
 The “one exception” to this “radio silence” was a June 2017 meeting between Mr.
Lawrence Berger, counsel for Debtors, and Mr. Jack Zakim, an escrow agent for
Speedwell. Despite Mr. Berger stating he “would fight” for the Property, no promises were
made that Debtors would satisfy their unpaid bills on the Property.

                                             3
recoverable as fraudulent conveyances. Debtors appealed this decision to the District

Court, which affirmed.

       In their reply brief to the District Court, Debtors argued for the first time that

Speedwell’s June 9 option notice was invalid because the same document also served as

the notice of lease termination. Under the terms of the lease, Speedwell could serve the

option notice only after the lease had been terminated, which could occur - at the earliest -

ten days after the notice of lease termination was issued. Debtors claimed the option notice

was premature and therefore invalid under the terms of the lease. The District Court

deemed this argument waived and did not address the merits. Debtors timely appealed to

this Court.

II.    Jurisdiction and Standard of Review

       The Bankruptcy Court had original jurisdiction under 28 U.S.C. §§ 157(b) and

1334(b), and the District Court exercised appellate jurisdiction under 28 U.S.C. § 158(a).

We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291.

       “Because the district court sat as an appellate court reviewing an order of the

bankruptcy court, our review of its determinations is plenary.” In re Trans World Airlines,

Inc., 145 F.3d 124, 130 (3d Cir. 1998) (internal quotation marks omitted). “In reviewing

the bankruptcy court’s determinations, we exercise the same standard of review as the

district court.” Id. Thus, “we review the bankruptcy court’s legal determinations de novo,

its factual findings for clear error and its exercise of discretion for abuse thereof.” Id. at

131.




                                              4
III.   Discussion

       We will affirm the Bankruptcy Court’s ruling that the lease and option to repurchase

were validly terminated. The District Court acted within its discretion in deeming the

challenge to the validity of the option notice waived, but we conclude that, even if

addressed on its merits, the argument does not warrant relief. Lastly, we agree with the

Bankruptcy Court that the termination of the repurchase option did not constitute a

“transfer” under the Bankruptcy Code.

       a. Termination of the lease and repurchase option.

       The Bankruptcy Court ruled the lease was terminated for abandonment and vacation

no later than June 9, 2017, and the repurchase option was terminated as of August 1, 2017;

the District Court affirmed these findings. Debtors claim this decision is unsupported by

fact and law. We disagree.

       Under the terms of the lease, Speedwell could terminate for “abandonment, vacation

or desertion” of the Property. The Bankruptcy Court properly defined abandonment as an

“act accompanied by an intent to abandon,” and vacation as “depriv[ing the premises] of

contents of ‘substantial’ value.” Liqui-Box Corp. v. Estate of Elkman, 570 A.2d 472, 476–

77 (N.J. Super. App. Div. 1990). 2

       The Bankruptcy Court did not err in finding the totality of the circumstances

established Debtors’ intention to abandon the Property. United States v. Green, 201 F.3d



2
  Because there is no dispute that New Jersey law governs in this case, we do not question
its application. Transportes Ferreos de Venezuela II CA v. NKK Corp., 239 F.3d 555, 560
(3d Cir. 2001).

                                            5
251, 256 (3d Cir. 2000) (endorsing totality of the circumstances approach to discern intent

because “it must be inferred from all facts and circumstances[,]…including subsequent

conduct”). Debtors’ “radio silence” following all four of Speedwell’s notices warning of

the lease and repurchase option’s termination indicated their intent to abandon the Property.

This silence in conjunction with the pre-June 2017 conditions of the Property—unpaid

taxes and utility bills, lapsed liquor and food licenses, nonexistent employment force,

multiple maintenance issues, suspended website, and no security system—provided ample

grounds for the finding that Debtors intended to vacate the premises. The removal of all

inventory and liquor, resulting in a “cessation of business” with “no employees or

customers,” effectively “deprived [the Property] of contents of ‘substantial’ value.” Liqui-

Box Corp., 570 A.2d at 477. Given these circumstances, the ruling that the lease was

terminated for abandonment and vacation is proper. 3

       The Bankruptcy Court relied on this evidence to find the June 9 notice served as a

valid notice of the repurchase option, which enabled its finding that the option was

terminated as of August 1, 2017. The Court found it relevant, and we agree, that Debtors

“knew Speedwell considered the lease and the option to be terminated” but yet “said

nothing.” The absence of response or action by Debtors for months, making no claim of

any right to the Property until filing their bankruptcy petitions in February 2018 supports

the Court’s finding that the repurchase option was validly terminated.



3
  As for termination of Pazzo’s tenancy, the Court found that “once the lease was
terminated so was the tenancy” because New Jersey law does not require a judgment of
possession to terminate a tenancy for abandonment. See N.J.S.A. § 2A:18-55.

                                             6
       b. Validity of option notice.

       Debtors challenged this finding for the first time in their reply brief to the District

Court, arguing that deeming the option validly terminated is inconsistent with the lease’s

requirement that Speedwell wait at least ten days from the lease’s termination before

serving the option notice. Debtors raise this argument again on appeal to this Court. They

claim that, if the lease was terminated on or before June 9, 2017, the earliest Speedwell

could have issued the option notice was June 19, 2017. Debtors claim the allegedly

premature option notice of June 9, 2017 rendered the termination of the repurchase option

invalid.

       Initially, the District Court did not abuse its discretion in finding this meritless

argument waived. In re Trans World Airlines, 145 F.3d at 132–33 (reviewing for abuse of

discretion district court holding that argument was waived on appeal). Ruling that Debtors

waived the argument by raising it for the first time in their reply brief was consistent with

governing law. See Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 139 n.8 (3d Cir. 2017)

(noting argument could be considered waived for being raised in reply brief).

       Regardless, this argument does not merit relief. Under New Jersey’s “adaptabl[e]”

equity principles, Debtors’ failure to prove that Speedwell’s “slight[ly]” premature option

notice caused them prejudice is fatal to their claim. Sosanie v. Pernetti Holding Corp., 279

A.2d 904, 907–08 (N.J. Ch. Div. 1971). Fairness dictates that the absence of allegations

of hardship or prejudice by Debtors renders the termination of the repurchase option valid.

See Brick Plaza, Inc. v. Humble Oil & Ref. Co., 526 A.2d 1139, 1140 (N.J. App. Div. 1987)

(“equity…intervened to mitigate” against strict adherence to contractual language when


                                              7
tenant’s slight delay in giving notice caused landlord no prejudice). Debtors maintained

“radio silence” after receiving Speedwell’s June 9 notice and made no attempt to exercise

their option rights or lay claim to the Property prior to filing their bankruptcy petitions in

February 2018. Because Debtors were not “disadvantaged” by Speedwell’s failure to

strictly adhere to the lease’s contractual language, “no discernable purpose” is served by

invalidating the option’s termination. Goodyear Tire & Rubber Co. v. Kin Properties, Inc.,

647 A.2d 478, 481, 484 (N.J. App. Div. 1994). We affirm the finding that the option was

terminated as a result of the June 9 notice. 4

       c. Termination of option is not a “transfer” under bankruptcy code.

       Lastly, Debtors claim the District Court erred in finding the termination of the

option was not a “transfer” under § 548(a)(1)(B) of the Bankruptcy Code. This finding

precluded Debtors from seeking recovery of the repurchase option as a fraudulent

conveyance. No error occurred.

       We review de novo the question of whether the termination of the option constitutes

a “transfer” under the Code. Section 548 allows a debtor to avoid a transfer of a property

interest occurring within two years before the filing of a bankruptcy petition in the event

of actual or constructive fraud, but the provision “aims to make available to creditors” these

interests. In re Fruehauf Trailer Corp., 444 F.3d 203, 210 (3d Cir. 2006).



4
  New Jersey’s “common sense” doctrine of de minimis non curat lex, or it is too small a
thing to take notice of, likewise supports our finding. Schlichtman v. New Jersey Highway
Auth., 579 A.2d 1275, 1279 (N.J. Super. Ct. Law. Div. 1990) (citing Moffet v. Ayres, 3
N.J.L. 655 (N.J. 1810). No “injustice has been done” to Debtors as a result of Speedwell’s
noncompliance, let alone “trifling or immaterial damage[.]” Id. at 1280.

                                                 8
       Leaving aside the issue of fraud, the District Court correctly found the option to

repurchase the Property to be a future contingent interest protected under the Bankruptcy

Code. 5 In so doing, the Court concluded that Debtors’ failure to convert this contingent

interest into actual ownership did not amount to “dispos[ing] of or part[ing] with” their

protected interest in the Property. See § 548(a)(1)(B). Simply put, Debtors did not transfer

their option rights to Speedwell but rather “failed to pursue a business opportunity” by

allowing their interest in potential ownership to lapse. Debtors made no prepetition

attempts to exercise their option rights, which meant any interest in the Property no longer

existed when they filed for bankruptcy. We do not endeavor to “threaten the rule that the

[debtor’s] estate can take only what the debtor possessed before filing.” Mission Prod.

Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1663 (2019). Here, Debtors did not

possess the option they failed to pursue, and the termination of the option did not constitute

a “transfer” under the Bankruptcy Code’s § 548(a)(1)(B). 6

IV.    Conclusion

       For the reasons outlined above, we will affirm the order of the District Court.




5
  See Bright v. Forest Hill Park Dev. Co., 31 A.2d 190, 198 (N.J. Ch. 1943) (holding option
to purchase as future interest, not present ownership); In re Majestic Star Casino, LLC, 716
F.3d 736, 750 (3d Cir. 2013) (“Congress has generally left the determination of property
rights in the assets of a bankrupt’s estate to state law.”) (finding future interests protected
under Bankruptcy Code).
6
 This conclusion also supports the Code’s “stringent” limit on allowing debtors to use §
548(a) “to unwind pre-bankruptcy transfers.” Mission Prod. Holdings, 139 S. Ct. at 1663.

                                              9